Citation Nr: 1534898	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-46 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June to August 1997, and from January 2004 to January 2005, and had additional periods of Reserve service.  The issue remaining on appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The case was previously before the Board in January 2014, when this issue was remanded for additional development.  [At the time of the January 2014 remand, an additional issue of service connection for a bilateral knee disability was also in appellate status and remanded by the Board. An August 2014 rating decision awarded service connection for chondromalacia of both knees, and that issue is no longer on appeal.]  In December 2014, the case was again remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a back disability that resulted from strenuous duties in service and from a specific injury to his back therein involving heavy lifting.  He is competent to report his recollection of experiencing back pain and feeling a "pop" in his back during an incident of heavy lifting during service.  He also contends that his claimed back disability may be due to his now service-connected bilateral knee disabilities.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of a back disability during service.  Postservice evidence reflects that his employment has involved physically strenuous activities including "loading trucks" (noted in a March 2006 VA medical report) and lifting (reported at the March 2013 Board hearing), during which the Veteran has reportedly experienced back.
VA medical records show that as early as in January 2006, within a year following his separation from active duty service, the Veteran was seen for complaints of back pain.  X-rays in January 2006 were interpreted as showing "Normal lumbar spine."  However, the Veteran's symptom complaints persisted, and a July 2006 CT scan of the lumbar spine revealed findings of disc bulging and "mild facetal arthritis."

In February 2014 (prior to the grant of service connection for bilateral knee disabilities), the Veteran was afforded a VA examination that addressed his knee and back disability claims, and a medical opinion based on this examination was completed in April 2014.  In December 2014, the Board remanded the case for a supplemental opinion addressing a secondary service connection theory of entitlement.  Such opinion (by the same author) is now in the record.

The Board's review of the completed VA medical opinion found that it presents findings that allow the Board to further focus the pertinent inquiry, but insufficient to allow for a final appellate determination at this time.  The Board had asked about the medical significance that the Veteran's January 2006 X-ray imaging found no arthritis or disc disease whereas the subsequent July 2006 CT scan diagnostic imaging revealed both disc disease and arthritis; to ascertain whether such findings reflected that the disc disease and arthritis found in July 2006 were of recent onset (i.e., unlikely to have existed in January 2006).  The April 2014 VA examiner explained: "You cannot compare x-ray with CT scan findings.  CT scans have [] higher resolution capabilities and show more details of pathology."  The examiner indicated that the nature of the Veteran's back disability is such that "this development takes many years;" although the discussion appears to be directly referring to "chronic lumbar strain over many years" it is not clear whether the examiner actually concluded that disc disease and arthritis disabilities had existed for an extended period prior to diagnosis or, rather, merely "chronic lumbar strain."

The Board reads the VA examiner's opinion as suggesting (1) that the "normal" x-ray findings in January 2006 do not necessarily indicate that the disc disease and arthritis found on CT scan in July 2006 were of recent onset (because the superior resolution and detail of a CT scan would be expected to detect pathology that may have been present but undetectable by the January 2006 X-ray study), and (2) that the nature of the Veteran's disc disease and arthritis first objectively documented in July 2006 may reflect a process that had been progressing over prior years.

If the Veteran's diagnosed disc disease and/or arthritic changes shown in July 2006 did have onset prior to January 2006, then it could only be concluded that such back disabilities had onset either (1) during his final period of active duty service, or (2) prior to his final period of active duty service.  In either case, this line of reasoning suggests that any manifestation of back symptoms during his final period of active duty service may have been manifestations in service of the current claimed back diagnoses.  The VA medical opinion of record does not discuss the disc disease and the arthritis diagnoses in this regard with sufficient specificity to allow the Board to make the necessary determinations with regard to each current claimed diagnosis (instead, generally referring to "back condition" and "chronic lumbar strain").

The VA examiner opined that the Veteran's back disability had onset over an extended period of time, pre-existed his active duty service, and was unlikely permanently aggravated by the active duty service.  Regarding whether any pre-existing back disability was aggravated during service, the VA examiner concluded that such aggravation was unlikely; the examiner explained (1) "that the history that the veteran provided about hearing a 'POP' that caused a disc bulge is a very unlikely phenomenon because any such injury occurring for the first time is extremely painful and he would not be able to function as a heavy equipment operator," and (2) "the fact that there is no documentation in the STR's in the theater is most likely that he had these chronic pains that he was used to, and it was not an acute incident.  So there is no evidence of acute injury in the service."  The first component of the rationale essentially finds that the Veteran's account of an in-service injury is unlikely to be accurate because it is inconsistent with "such injury occurring for the first time," but this element of the rationale does not squarely address a contention of aggravation because aggravation of a pre-existing disability does not necessarily require a "first time" incurrence of an injury.

The second component of the rationale, flowing from the first, asserts that the Veteran likely "had these chronic pains that he was used to" rather than an "acute incident" or sudden incident of exacerbation, but this also does not resolve the question of potential in-service aggravation as aggravation need not necessarily occur suddenly.  The Veteran has repeatedly described over a period of years that he had back pain prior to service but that the pain became worse following his deployment in 2005.  He presented this description of his history beginning within a year of his separation from service (during VA treatment in January 2006) and received an increasing amount of medical treatment for the back symptoms beginning in 2006 (including pain management, chiropractic treatment, physical therapy, and more).  A gradual increase in severity of a disability during service may constitute aggravation if it permanently results in a level of disability greater than that present at the beginning of military service and not due to the natural progression of the disability.  The Board observes that the same VA examiner opined that: "It is likely that the activities of his MOS have caused additional strain on his pre-existing knee condition," which further contributes to a need to address the activities of his MOS with regard to his claimed aggravation of back disability.  The Board finds that a new medical opinion that more clearly explains the nature and extent of any change in the severity of the disability from that shown on January 2004 service entrance is necessary.

Furthermore, the VA examiner considered the question of whether any claimed back disability was incurred in service resolved by the conclusion that the Veteran's back disability pre-existed his military service.  However, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to natural progression.  (The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).)

The VA examiner asserted that the Veteran's "low back condition existed prior to his activation in January 2004, this is well documented by history by various providers in VA CPRS records and his military annual physical documentation."  The VA examiner even asserts that "the claimed condition ... clearly and unmistakably existed prior to service."  The statements are unclear as to whether the VA examiner believes that either or both of the specific pertinent back diagnoses of disc disease and arthritis clearly and unmistakably pre-existed service, and the statements are vague with regard to identifying the evidence thought to provide clarity and unmistakability concerning the pre-service existence of either the disc disease or the arthritis of the back.  It appears that the earliest diagnosis specifically of disc disease or "mild" arthritis of the Veteran's back is from July 2006.  The Veteran's service treatment records (STRs) include a June 2003 examination report labeled as for "determination of medical fitness for enlistment, induction ..." that appears to have served as an entrance examination for the purposes of his final period of active duty service from January 2004 to January 2005.  This report shows that the Veteran's spine was examined and found to be clinically normal with no suggestion of disc disease or arthritis at that time.  The Board observes that prior service medical examinations contain similar findings of a clinically normal spine, with notation of the Veteran's subjective report of a history of back symptoms.

Although the VA examiner concluded that the Veteran's back disabilities clearly and unmistakable pre-existed his military service, the Board must make its own determination on that matter.  In so doing, the Board must be able to assess whether the VA examiner's finding that either or both disabilities pre-existed service is sufficiently persuasive to support such a finding.  More specific identification of the evidence the VA examiner found to clearly and unmistakably show either claimed back disability prior to service is necessary, as the mere fact that the Veteran described experiencing some back pain prior to service is insufficient to rebut the presumption of soundness with regard to disc disease and arthritis of the back.  Unless the Board determines that it is clear and unmistakable that the Veteran had his currently diagnosed (1) disc disease and (2) arthritis of the spine (not merely some manner of back pain) prior to his pertinent military service, then the Board may consider any manifestation of either disability shown to have occurred during a pertinent period of active duty military service (or evidence otherwise demonstrating that either disability existed during a period of active service) to be potentially supportive of the Veteran's claim.  Moreover, with regard to the arthritis diagnosis alone (and not the disc disease), evidence demonstrating that arthritis ("mild" in July 2006) manifested to a compensable degree within a year following his January 2005 separation from active service may also provide a basis for an award of service connection for the arthritis.

Because the VA examiner concluded that the Veteran's "claimed condition" pre-existed service, which was believed to resolve the question of in-service causation, the VA examiner's opinion suggests that one or both of the Veteran's diagnoses from July 2006 may have been present during the Veteran's service concluding in January 2005; but the opinion does not provide the details the Board requires to make an informed determination with regard to each diagnosis if the Board finds that the presumption of soundness upon entrance is not rebutted in this case.  In this case, the Board must make a determination for each diagnosed back disability in this appeal; that is, the Board must be able to determine (1) whether the Veteran's disc disability diagnosed in July 2006 was at least as likely as not to have manifested during service prior to January 2005, and (2) whether the Veteran's "mild arthritis of the back first shown in July 2006 was at least as likely as not to have manifested during service prior to January 2005 (or manifested to a compensable degree within a year following separation in January 2005).  Service connection may potentially be warranted for one back diagnosis and not the other based upon what the appropriate medical principles and the available information indicate about each pathology in this case.  The existing opinion asserting that the "claimed condition" pre-existed service does not provide a basis for the Board to determine (1) whether medical principles and the information of record support finding that both the disc disease and the arthritis clearly and unmistakable pre-existed military service (rather than one or the other or some other manner of back symptomatology), (2) if so, what is the medical basis for determining that each current diagnosis clearly and unmistakably pre-existed service, (3) whether the disc disease specifically is at least as likely as not to have had onset / have manifested prior to January 2005, and (4) whether the arthritis of the back specifically is at least as likely as not to have had onset / have manifested prior to January 2005 (or compensably manifested within a year following separation).
Finally, the Board notes that the April 2015 addendum to the VA examination report addresses the secondary theory of service connection by concluding that the claimed back disabilities have not been caused or aggravated by the Veteran's knee disabilities.  Appellate review of the matter would benefit from some greater explanation of these opinions.  The VA examiner's rationale first states that "his back condition is more severe and is in a more advanced stage of degenerative disc condition than his knees.  Therefore his knee condition could not have caused more advanced lower back condition."  It is not clear whether the Veteran's arthritis of the back (diagnosed as "mild" in July 2006), rather than merely his disc disease diagnosis, is contemplated by this opinion (especially as the arthritis of the back may not be as severely progressed as the disc disease diagnosis).  The opinion's rationale goes on to state that because "his degenerative disc disease of his lumbar spine is in a more advanced stage of degeneration[,] it could not have been aggravated by his knees that are in a much better shape than his back condition."  During the processing of this remand, the VA examiner shall have the opportunity to clarify and explain whether the Veteran's arthritis (diagnosed as "mild" in July 2006) is more severe than his knee disabilities, and to explain the medical principles behind the assertion that a back disability cannot be aggravated by a knee disability if the knee disability is less severe than the back disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all updated records (any not already associated with the record) of VA treatment the Veteran has received for his back.  If any such records are unavailable, the reason for their unavailability must be explained for the record.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran's record to be forwarded to the VA examiner who authored the February/April 2014 VA examination report and the April 2015 addendum, OR to another orthopedic specialist, for a clarifying medical opinion regarding the etiology of the Veteran's back disabilities.  The examiner must review the Veteran's claims file, and based on such review (and, if necessary, examination of the Veteran), provide opinions responding to the following:

(a) The February/April 2014 VA medical opinion asserted that it was clear and unmistakable that the Veteran's "low back condition" pre-existed his period of military service from January 2004 to January 2005.  Please express current agreement or disagreement with this finding with regard to each specific back diagnosis.

Is it undebatable from a medical standpoint that disc disease pre-existed the Veteran's January 2004 entrance to active duty service?  If so, please identify the information and evidence in the record (and the medical principles applied) that render such conclusion undebatable.   

Is it undebatable from a medical standpoint that arthritis of the back (diagnosed as "mild" in July 2006) pre-existed the January 2004 entrance to active duty service?  If so, please identify the information and evidence in the record (and the medical principles applied) that render such conclusion undebatable.

(b) For any (and each) diagnosed back disability (separately addressing disc disease and arthritis) that is determined to undebatably have pre-existed at the Veteran's January 2004 entrance on active duty service, please opine as to whether it is also undebatable from a medical standpoint that the disability was not aggravated during service.  Please opine whether the disability increased in severity during service from January 2004 to January 2005 and, if so, whether it is clear and unmistakable that such increase was due to natural progression?  If an increase in disability found is determined to be due to natural progression, please cite to medical literature that discusses the concept of natural progression of the specific disability.

Please specifically discuss the Veteran's contention that his postservice symptoms of, and evaluations, and treatment for, his back proximately subsequent to his active service, when compared to his medical history prior to such service, reflect aggravation of back disability beyond natural progression during service.  Please discuss the significance, if any, of the particular physical demands of his service, the contents of  the Veteran's medical records, and his lay statements regarding the history of his back symptoms.

(c) As a matter of law, the Board may need to find the Veteran was in sound health as to disc disease or arthritis of the back on January 2004 entrance to active duty service.  With this possibility in mind, please note the February/April 2014 VA medical opinion suggesting that the Veteran's "back condition" was in an advanced state of gradual progression when disc disease and arthritis were diagnosed in 2006 reflecting years of progress, and opine whether it is at least as likely as not that (1) disc disease and/or (2) arthritis of the back were manifested during his service from January 2004 to January 2005.  

If the response to this includes a finding that the Veteran's arthritis of the back was not manifested during service, please further opine whether the Veteran's arthritis of the back was manifested within the following year (prior to February 2006), including discussion of the Veteran's back symptom complaints noted in VA medical records from January 2006.

(d) The April 2015 VA medical opinion appears to have concluded that the Veteran's back disability, or at least the disc disease diagnosis, could not have been caused or aggravated by the service-connected knee disability because the knee disability is less severely advanced than the disc disease.  The Board's review would benefit from clearer discussion of the arthritis diagnosis (diagnosed as "mild" in July 2006) and further explanation of the medical principles involved.  Please clarify (1) whether the Veteran's disc disease and (2) whether his arthritis of the back has at least as likely as not been permanently aggravated (worsened in degree of severity) by his service-connected knee disabilities.  If the opinion is that a back disability cannot be aggravated by a knee disability of lesser severity or progression, please explain the medical principles behind this conclusion.

In responding to all of the above, please specifically discuss (as appropriate) the findings of disc bulging (in July 2006 CT scanning), "mild" facetal arthritis (in July 2006 CT scanning), the January 2006 radiology report showing normal lumbar spine, and the Veteran's lay statements concerning a back injury in service and his account of his postservice symptom history.

The consulting provider must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim on appeal (addressing all theories of entitlement raised).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

